


Exhibit 10.2

ORIGINAL ISSUE CONVERTIBLE PROMISSORY NOTE







Face Amount:   $50,000.00

January 28 2015

Purchase Price: $50,000.00




               FOR VALUE RECEIVED, PUGET TECHNOLOGIES INC, a Nevada corporation
(the “Borrower”), with its principal offices located at 8310 S. Valley Highway-
Suite 300, Englewood, Colorado 80112 promises to pay to the order of HGT CAPITAL
LLC, or its registered assigns (the “Payee” “HGT”), upon the terms set forth
below, the principal amount of Fifty Thousand Dollars ($50,000.00) (this
“Note”).




1.

Payments.




(a)

The purchase price ($50,000.00) of this Note shall be due on July 28, 2015 or
such later date as is agreed to in writing by the Payee (the “Maturity Date”),
unless due earlier in accordance with the terms of this Note (see Section c
below).




(b)  

All overdue unpaid principal to be paid hereunder shall entail a late fee at the
rate of 10% per annum (or such lower maximum amount of interest permitted to be
charged under applicable law) which will accrue daily, from the date such
principal is due hereunder through and including the date of payment.




(c) Upon Closing, the Borrower will be obligated to pay HGT Fees in the amount
of $1,000.00 to conduct due diligence and prepare documentation for the proposed
transaction. This can be taken out of the funding.




2.

Payment Schedule. $50,000.00 to the Borrower upon written proof that the
transfer agent and corporate attorney have been paid and up to date and the
execution by the Borrower.  HGT will make payments to these entities and deduct
from the $50,000.00 to the Borrower if these entities are owed monies over $500
as of January 30, 2015.







3.

Prepayment. Notwithstanding anything to the contrary contained in this Note, at
any time during the periods set forth on the table immediately following this
paragraph (the “Prepayment Periods”), the Borrower shall have the right,
exercisable on not less than three (3) Trading Days prior written notice to the
Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 3.  Any notice of prepayment
hereunder (an “Optional Prepayment Notice”) shall be delivered to the Holder of
the Note at its registered addresses and shall state: (1) that the Borrower is
exercising its right to prepay the Note, and (2) the date of prepayment which
shall be not more than three (3) Trading Days from the date of the Optional
Prepayment Notice.  On the date fixed for prepayment (the “Optional Prepayment
Date”), the Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to Holder, or upon the order of the Holder as specified by the
Holder in writing to the Borrower, at least one (1) business day prior to the
Optional Prepayment Date.  If the Borrower exercises its right to prepay the
Note, the Borrower shall make payment to the Holder of an amount in cash (the
“Optional Prepayment Amount”) equal to the percentage (“Prepayment Percentage”)
as set forth in the table immediately following this paragraph opposite the
applicable Prepayment Period, multiplied by the sum of: (w) the then outstanding
principal amount of this Note plus (x) accrued and unpaid interest on the unpaid
principal amount of this Note to the Optional Prepayment Date plus (y) Default
Interest, if any on the amounts referred to in clauses (w) and (x) plus (z) any
amounts owed to the Holder pursuant to Section 4 hereof.  If the Borrower
delivers an Optional Prepayment Notice and fails to pay the Optional Prepayment
Amount due to the Holder of the Note within two (2) business days following the
Optional Prepayment Date, the Borrower shall forever forfeit its right to prepay
the Note pursuant to this Section 3.













Prepayment Period

Prepayment Percentage

              1.    The period beginning on the Issue Date and ending on the
date which is thirty (30) days following the Issue Date.

105%

2.      The period beginning on the date which is thirty-one (31) days following
the Issue Date and ending on the date which is sixty (60) days following the
Issue Date

110%

3.     The period beginning on the date which is sixty-one (61) days following
the Issue Date and ending on the date which is ninety (90) days following the
Issue Date

115%

4.    The period beginning on the date that is ninety-one (91) day from the
Issue Date and ending one hundred twenty (120) days following the Issue Date

120%

5.     The period beginning on the date that is one hundred twenty-one (121) day
from the Issue Date and ending one hundred fifty (150) days following the Issue
Date

125%

6.     The period beginning on the date that is one hundred fifty-one (151) day
from the Issue Date and ending one hundred eighty (180) days following the Issue
Date

130%




After the expiration of one hundred eighty (180) days following the Issue Date,
the Borrower shall have no right of prepayment.


4.      Events of Default.




(a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):





(ii)

Borrower or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee under this Note or any other
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such failure or breach shall not have been remedied within ten days
after the date on which notice of such failure or breach shall have been
delivered;




(iii)

Borrower or any of its subsidiaries shall commence, or there shall be commenced
against Borrower or any subsidiary, a case under any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or
Borrower or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Borrower or any subsidiary, or there is
commenced against Borrower or any subsidiary any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or Borrower
or any subsidiary is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or Borrower or
any subsidiary suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 60 days; or Borrower or any subsidiary makes a general
assignment for the benefit of creditors; or Borrower or any subsidiary shall
call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or Borrower or any subsidiary shall by
any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by Borrower or any subsidiary for the purpose of effecting any of the foregoing;




(iv)

Borrower or any subsidiary shall default in any of its respective obligations
under any other note or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of Borrower or any subsidiary, whether such indebtedness now exists
or shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable; or





(v)

Borrower shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 33% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minimis number of
shares of Common Stock or other equity securities of Borrower or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Borrower's
capital stock, of any class, whether now or hereafter outstanding. “Change of
Control Transaction” means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Borrower, by contract or otherwise) of in excess of 33% of the
voting securities of Borrower, (ii) a replacement at one time or over time of
more than one-half of the members of Borrower's board of directors which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Borrower with or into another
entity that is not wholly-owned by Borrower, consolidation or sale of 33% or
more of the assets of Borrower in one or a series of related transactions, or
(iv) the execution by Borrower of an agreement to which Borrower is a party or
by which it is bound, providing for any of the events set forth above in (i),
(ii) or (iii).




(vi)

Failure to complete the preparation and filing of the financial statements with
the SEC. HGT must be notified 7 business days ahead of failure to complete the
preparation and filing of the financial statements with the SEC in a timely
manner.




(b)   If any Event of Default occurs (unless such Event of Default is waived in
writing by the Payee), the full principal amount of this Note shall become, at
the Payee's election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 10% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law.  The Payee need not provide and Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.





5.

Section 5. Conversion.




(a) (i)

Holder's Conversion Right.  At any time after the Maturity Date until this Note
is no longer outstanding, this Note, including interest and principal, shall be
convertible into shares of Common Stock at a 45% discount from the lowest
intra-day trading price for the 15 days prior to each conversion. However, if
the Borrower’s share price, at any time before July 28, 2015 loses the bid (ex:
.0001 on the ask with zero market Borrowers on the bid on level 2), then the
fixed conversion price resets to .00001 with immediate conversion. If the
Borrower gets a “DTC chill”, any time before April 28, 2015, then the fixed
price will be .00005.




          The Holder shall effect conversions by delivering to the Borrower the
form of Notice of Conversion attached hereto as Annex A (a "Notice of
Conversion"), specifying the date on which such conversion is to be effected (a
"Conversion Date"). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is provided hereunder. To effect conversions hereunder, the Holder shall not be
required to physically surrender Notes to the Borrower until the entire amount
of this Note has been satisfied. The Borrower shall deliver any objection to any
Notice of Conversion within TWO (2) Business Days of receipt of such notice. In
the event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. If the Borrower
does not request the issuance of the shares underlying this Note after receipt
of a Notice of Conversion within TWO (2) Business days following the period
allowed for any objection, the Borrower shall be responsible for any
differential in the value of the converted shares underlying this Note between
the value of the closing price on the date the shares should have been delivered
and the date the shares are delivered. In addition, if the Borrower fails to
timely (within 72 hours, 3 business days), deliver the shares per the
instructions of the Payee, if permitted under Rule 144 of the rules and
regulations of the Securities and Exchange Commission, free and clear of all
legends in legal free trading form, the Borrower shall allow Payee to add two
(2) days to the look-back (the mechanism used to obtain the conversion price
along with discount) for each day the Borrower fails to timely (within 72 hours,
3 business days)) deliver shares, on the next conversion.



The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof. Any Opinion Letter
required to effectuate the issuance of the shares pursuant to this Paragraph4
(a) and the Notice of Conversion shall be provided and issued by HGT CAPITAL
LLC. The parties hereby agree that the Payee will cover all reasonable legal
costs associated with the issuance of the Opinion Letter to the Transfer Agent.







(ii)  

Whenever the Set Price is adjusted pursuant to any of Section 4, the Borrower
shall promptly mail to each Holder a notice setting forth the Set Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.




(iii)

If (A) the Borrower shall declare a dividend (or any other distribution) on the
Common Stock; (B) the Borrower shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Borrower shall
authorize the granting to all holders of the Common Stock rights or warrants to
subscribe for or purchase any shares of capital stock of any class or of any
rights; (D) the approval  of any stockholders of the Borrower shall be required
in connection with any reclassification of the Common Stock, any consolidation
or merger to which the Borrower is a party, any  sale or transfer of all or
substantially all of the assets of the Borrower, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; (E) the Borrower shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Borrower; then, in
each case, the Borrower shall cause to be filed at each office or agency
maintained for the purpose of conversion of the Notes, and shall cause to be
mailed to the Holders at their last addresses as they shall  appear upon the
stock books of the Borrower, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. Holders are
entitled to convert Notes during the 20-day period commencing the date of such
notice to the effective date of the event triggering such notice.




(iv)

If, at any time while this Note is outstanding, (A) the Borrower effects any
merger or consolidation of the Borrower with or into another Person, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Borrower or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a "Fundamental Transaction"), then upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Underlying Share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to  such
Fundamental Transaction, the holder of one share of  Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Borrower or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and     evidencing the Holder's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.  If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Borrower (or any such successor or
surviving entity) will purchase the Note from the Holder for a purchase price,
payable in cash within 5 trading days after such request (or, if later, on the
effective date of the Fundamental Transaction), equal to the 200% of the
remaining unconverted principal amount of this Note on the date of such request,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder.




(b)

The Borrower covenants that it will at all times; reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of this Note.




(c)

Any and all notices or other communications or deliveries to be provided by the
Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Borrower, at the address
set forth or such other address or facsimile number as the Borrower may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Borrower hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone   number or address of such
Holder appearing on the books of the Borrower, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City  time) on such date, (iii) the second Business Day following the date of
 mailing, if sent by nationally recognized overnight courier service, or  (iv)
upon actual receipt by the party to whom such notice is required to be given.




(d)

Notwithstanding anything to the contrary herein contained, the Holder may not
convert this Note to the extent such conversion would result in the Holder,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and the rules promulgated thereunder) in excess of 4.99% of
the then issued and outstanding shares of Common Stock, including shares
issuable upon such conversion and held by the Holder after application of this
section.  The provisions of this section may be waived by the Holder (but only
as to itself and not to any other Holder) upon not less than 61 days prior
notice to the Borrower. Other Holders shall be unaffected by any such waiver.




6.

Negative Covenants.

So long as any portion of this Note is outstanding, the Borrower will not and
will not permit any of its Subsidiaries to directly or indirectly, unless
consented to in writing by the Payee:




i.

amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Payee;




7.

No Waiver of Payee’s Rights.    All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Borrower hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.




8.

Modifications.   No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.




9.

Cumulative Rights and Remedies; Usury.   The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this. The election of Payee to avail itself of any one
or more remedies shall not be a bar to any other available remedies, which
Borrower agrees Payee may take from time to time. If it shall be found that any
interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.




10.

Use of Proceeds.  Borrower shall use the proceeds from this Note hereunder for
general working capital purposes.




11.

Collection Expenses.   If Payee shall commence an action or proceeding to
enforce this Note, then Borrower shall reimburse Payee for its costs of
collection and reasonable attorney’s fees incurred with the investigation,
preparation and prosecution of such action or proceeding.




12.

Severability.    If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.




13.

Successors and Assigns.   This Note shall be binding upon Borrower and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.




14.

Lost or Stolen Promissory Note.   If this Note is lost, stolen, mutilated or
otherwise destroyed, Borrower shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Borrower may require the Payee to deliver to Borrower an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.




15.

Due Authorization.   This Note has been duly authorized, executed and delivered
by Borrower and is the legal obligation of Borrower, enforceable against
Borrower in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.  No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Borrower, or the validity or enforceability of
this Note other than such as have been met or obtained. The execution, delivery
and performance of this Note and all other agreements and instruments executed
and delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not  violate any provision
of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of incorporation or
by-laws of the Borrower or any mortgage, indenture, contract or other agreement
to which the Borrower is a party or by which the Borrower or any property or
assets of the Borrower may be bound.




16.

Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Borrower
and Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each of Borrower and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Borrower and
Payee hereby irrevocably waive personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Borrower and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.




17.

Notice.

  Any and all notices or other communications or deliveries to be provided by
the Payee hereunder, including, without limitation, any conversion notice, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Borrower, or such other address or facsimile
number as the Borrower may specify for such purposes by notice to the Payee
delivered in accordance with this paragraph.  Any and all notices or other
communications or deliveries to be provided by the Borrower hereunder shall be
in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Payee at the address of the Payee appearing on
the books of the Borrower, or if no such address appears, at the principal place
of business of the Payee.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.




18.

Equity Blocker. The Holder shall not convert this debenture into shares of
common stock in an amount greater than 4.99% (9.99% if the Borrower is not a
fully reporting Borrower under the Securities Exchange Act of 1934
(“Non-Reporting”)) of the total issued and outstanding shares of common stock of
the Borrower, at any time during the term of this Debenture.  Any attempt to do
so by the Holder or Payee shall not be effectuated. The calculation of the
Holder’s 4.99% (9.99% if the Borrower is Non-Reporting) holding shall include
any and all shares of common stock beneficially held by the Holder at such time
or within the next 60 days.





The undersigned signs this Note as a Borrower and not as a surety or guarantor
or in any other capacity.




                                            









       PUGET TECHNOLOGIES INC.




                                             By:  _____________________

                                             Name:

                                             Title:







HGT CAPITAL LLC

By: _____________________

Sylvester Gbewonyo Jr

MANAGING PARTNER







 

 

PUGET TECHNOLGIES INC.

NON-SHELL LETTER




 

In connection with the above referenced agreement and exhibits and related
agreements and     instruments, herein the Agreement, and any present and any
future conversion requests of HGT Capital, LLC (“HGT”) we irrevocably confirm:




1. PUGET TECHNOLGIES INC. (PUGE) is not, and has not been, a shell issuer as
described in Rule 144 promulgated with reference to the Securities Act of 1933,
as amended (the “Securities Act”) nor is or was a "shell" as otherwise commonly
understood;




2. PUGET TECHNOLGIES INC. is, unless noted "Not Applicable," subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).




3. PUGET TECHNOLGIES INC. has to the extent it has been subject to Exchange Act
requirements for filing reports, filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months and or has filed with the trading exchange or over the
counter disclosure system all such reports and information to be deeded current
in all public reporting;




4. PUGET TECHNOLGIES INC. is now and will remain current with all obligations
with its stock transfer agent and the   Securities and Exchange Commission and
the state of incorporation. Your Borrower and officers and owners and affiliates
are not officers, Directors or material shareholders of PUGET TECHNOLGIES INC.
or affiliates of PUGET TECHNOLGIES INC., HGT is not an affiliate.




5. Any and all approvals needed in relation to the above referenced Agreement,
this letter, for the assistance of our transfer agent, etc., is obtained.  The
Agreement reflects, among other things, conversion rights we otherwise afford to
the non-affiliate debt holders.




Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.




Effective Date: 07/28/2015







Very truly yours,




      By:      ________________________

      Name:

      Title:    






















Resolution approved by the Board of Directors of PUGET TECHNOLGIES INC.




UNANIMOUS CONSENT IN LIEU OF A SPECIAL

MEETING OF DIRECTORS OF PUGET TECHNOLGIES INC.




The undersigned, being all of the directors of PUGET TECHNOLGIES INC.; a
corporation of the State of Nevada, (the “Corporation”), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:




RESOLVED: that the officers of this Corporation are authorized and directed to
enter into the Securities Settlement Agreement in the amount of $50,000.00 with
HGT Capital, LLC, dated 1/28/2015 to provide conversion features with Common
Stock at a 45% discount from the lowest intra-day trading price for the 15 days
prior to each conversion. Conversion for such notes as well as 10% interest, and
come due on 7/28/2015; or twelve months earlier upon a change of SEC Reporting
Standards




RESOLVED: that the officers of this Corporation hereby certify this corporation
has never been a “blank check shell” or “shell Borrower” (an issuer as described
in Rule 144(i)(1)(i) promulgated under the Securities Act of 1933 or as defined
in SEC Rule 405) and is in compliance with Rule 144 (i)(2); and




FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.




The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of PUGET TECHNOLGIES INC.

Effective on the aforementioned Due Date.




By: _________________________

Name:

Title:    











 




NOTICE OF CONVERSION







The undersigned hereby elects to convert principal under the Original Issue
Discount Secured Promissory Note of PUGET TECHNOLGIES INC. (the “Borrower”)
dated 07/28/2015 into shares of common stock (the "Common Stock") according to
the conditions hereof, as of the date written below. If shares are to be issued
in the name of a person other than the undersigned, the undersigned will pay a
reasonable transfer expense payable with respect thereto.  No fee will be
charged to the Payee for any conversion, except for such transfer expense, if
any.




Conversion calculations:




Borrower Name: PUGET TECHNOLGIES INC.

Date to Effect Conversion: ___/____/___

                    

Conversion Price: At any time after the Maturity Date until this Note is no
longer outstanding, this Note, including interest and principal, shall be
convertible into shares of Common Stock at a 45% discount from the lowest
intra-day trading price for the 15 days prior to each conversion. However, if
the Borrower’s share price, at any time before July 28, 2015 loses the bid (ex:
.0001 on the ask with zero market Borrowers on the bid on level 2), then the
fixed conversion price resets to .00001 with immediate conversion. If the
Borrower gets a “DTC chill”, any time before April 28, 2015, then it shall be
convertible into shares of Common Stock at a fixed price of .00005


Principal Amount of Agreement to be converted: $ ______________




Interest Amount of Agreement to be converted: $________________




Number of shares of Common Stock to be issued: ______________




Principal to Remain: $___________________










By: ____________________

Name: Sylvester Gbewonyo Jr

Title: MANAGING PARTNER

 

HGT CAPITAL LLC

135 East 57th Street

4th Floor

New York, NY 10022








 

01/28/2015




Direct Transfer, LLC.

500 Perimeter Park Drive

Suite D

Morrisville, NC 27560




To Whom It May Concern:




PUGET TECHNOLGIES INC., a Nevada State corporation (the "Borrower") and HGT
CAPITAL LLC (the "Investor") have entered into an Original Issue Discount
Secured Convertible Note dated as of 01/27/2015 (the "Note").




A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.




You are hereby irrevocably authorized and instructed to reserve 3,200,000 shares
of common stock (“Common Stock”) of the Borrower (initially, shares) for
issuance upon full conversion of the debt in accordance with the terms thereof.
The Borrower is required at all times to have authorized and reserved five times
the number of shares that is actually issuable upon full conversion of the Note
(based on the Conversion Price of the Notes in effect from time to time)(the
“Reserved Amount”) (in the event the Reserved Amount exceeds five times the
Holder will release the portion of the reserve in excess of five times back to
the Borrower). The Reserved Amount shall be increased from time to time in
accordance with the Borrower’s obligations hereunder.  The Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable.  In addition, if the Borrower shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Notes shall be convertible at the then current
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes.




The ability to convert the Note in a timely manner is a material obligation of
the Borrower pursuant to the Note.  Your firm is hereby irrevocably authorized
and instructed to issue shares of Common Stock of the Borrower (without any
restrictive legend) to the Investor without any further action or  confirmation
 by the Borrower: (A) upon your receipt from the Investor of: (i) a notice of
conversion ("Conversion Notice") executed by the Investor; and (ii) an opinion
of counsel of the Investor, in form, substance and scope customary for opinions
of counsel in comparable transactions (and satisfactory to the transfer agent),
to the effect that the shares of Common Stock of the Borrower issued to the
Investor pursuant to the Conversion Notice are not "restricted securities" as
defined in Rule 144 and should be issued to the Investor without any restrictive
legend; and (B) the number of shares to be issued is less than 4.99% (or 9.99%
if the Borrower is a non-reporting entity) of the total issued common stock of
the Borrower.




The Borrower hereby requests that your firm act immediately, without delay and
without the need for ANY ACTION or CONFIRMATION by the Borrower with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.




The Borrower shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Borrower
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith.  You shall have no
liability to the Borrower in respect to any action taken or any failure to act
in respect of this if such action was taken or omitted to be taken in good
faith, and you shall be entitled to rely in this regard on the advice of
counsel.







The Board of Directors of the Borrower has approved the foregoing (irrevocable
instructions) and does hereby extend the Borrower’s irrevocable agreement to
indemnify your firms for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.




The Borrower agrees that in the event that you resign as the Borrower’s transfer
agent, the Borrower shall engage a suitable replacement transfer agent that will
agree to serve as transfer agent for the Borrower and be bound by the terms and
conditions of these Irrevocable Instructions within five (5) business days.




The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.




The investor and Borrower expressly understand and agree that nothing in this
irrevocable Transfer instruction Agreement shall require or be construed in any
way to require the transfer agent to do, take or not do take any action that
would be contrary to any Federal or State law, rule, or regulation including but
expressly not limited to both the Securities Act of 1933 and the Securities and
Exchange Act of 1934 as amended and the rules and regulations promulgated there
under.




Very truly yours,




By: ________________________________

Name:

Title:







Acknowledged and Agreed:




Direct Transfer, LLC.




By:      _____________________________

Name:  _____________________________

Title:     ____________________________









